DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on March 6, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/6/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	Figures 12-15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Allowable Subject Matter
6.	Claims 1-13 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-13, the prior art fails to disclose or suggest the emboldened and italicized features below:
An output current synthesizer that synthesizes output currents output from a plurality of power inverter circuits converting direct current power to alternating current power and outputs the synthesized output currents as synthesized current having a predetermined frequency, the output current synthesizer comprising: 
 	a pair of conductors which is connected to each of the power inverter circuits and to which the output currents of the power inverter circuits flow; 
 	a reactor which is provided on each of the pairs of conductors and generates magnetic flu x corresponding to a difference between values of currents flowing to the pairs of conductors to reduce the difference between the values of currents; 
 	a pair of conductive members to which the pairs of conductors are connected in parallel; and 
 	a pair of output terminals which is provided on the pair of conductive members and output the synthesized currents, 
wherein inductance between connecting positions of the pair of conductors which is connected at a position farthest away from the pair of output terminals in the pair of conductive members and the pair of output terminals is defined as a reference inductance, 
 	wherein one of the pairs of conductors has an inter-conductor distance correlated to a difference of the inductance between the connecting positions of the one of the pairs of conductors and the pair of output terminals, and the reference inductance, 
 	wherein each of the reactors has a first core member and a second core member that are mutually combined and form a ring into which the pair of conductors are insertable, 
 	wherein the ring includes two arcs extending in a separating direction of the pair of conductors on a circumference thereof, and 
 	wherein the first core member and the second core member are separatable in each of the two arcs in the separating direction with a surface intersecting the arcs as a boundary.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yo et al (JP 2005012962A) deals with an output current synthesizer, power supply, and inductive load arrangement, Basic et all (US 2016/0248315) deals with systems and methods to optimize active current sharing of parallel power converters, Hishikawa et al (US 2010/0045113) deals with a power .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838